817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Weston SULLIVAN, Plaintiff-Appellant,v.Robert G. SILVERTHORN;  Jr.;  Anthony G. Figureid,Louisville Police Officer;  and Winn Dixie FoodStores, Defendants-Appellees.
No. 86-5827.
United States Court of Appeals, Sixth Circuit.
April 30, 1987.

Before LIVELY, Chief Judge, and ENGEL and BOGGS, Circuit Judges.

ORDER

1
Plaintiff brought an action under 42 U.S.C. Sec. 1983 against the named defendants for alleged constitutional deprivations suffered during a 1983 detention and arrest for a theft offense.  The district court ultimately granted defendants' motions for summary judgment.  Following the denial of a motion to alter or amend the judgment, this appeal was filed.  On appeal, the parties have briefed the issues.  After examination of the record and briefs, the panel unanimously concludes that oral argument is not needed.  Rule 34(a), Fed.  R. App.  P.


2
Upon consideration of the briefs and record the judgment is affirmed for the reasons set forth by the district court in its memorandum opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.